Citation Nr: 0000597	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant General 
Office


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to October 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for a back disability and his 
application to reopen a previously denied claim for 
entitlement to service connection for a psychiatric disorder.  
A notice of disagreement was received in November 1995.  A 
statement of the case was issued in February 1996.  A 
substantive appeal was received from the veteran in March 
1996.  The veteran requested a hearing before a member of the 
Board at the RO but withdrew this request in March 1999.

In May 1999, the Board remanded this matter to the RO for, 
among other things, clarification regarding whether service 
connection had previously been established for a back 
disability.  The Board pointed out that in an October 1982 
decision, the RO adjudicated a claim for service connection 
for a back disability and established service connection for 
"residuals fracture right fourth, fifth, and sixth ribs 
(claimed as back injury)" (emphasis added).  In December 
1994, the veteran submitted a claim for entitlement to an 
increased rating "for a back condition" that was 
"presently rated 0%."  The RO construed this as a claim for 
entitlement to service connection for a back disability, and 
denied this claim in an April 1995 decision. 

Thereafter, the veteran was sent conflicting letters 
regarding whether service connection had in fact been 
established in October 1982.  The RO has since clarified the 
situation, and informed the veteran that service connection 
for a back disability has not been established, but that only 
service connection for the residuals of fractured right 
fourth, fifth, and sixth ribs had been established.  As such, 
the issue of entitlement to service connection for a low back 
disability is currently before the Board, as the veteran has 
completed an appeal on that issue.
 
As alluded to in the May 1999 remand, the issue of 
entitlement to an increased evaluation for the service-
connected residuals of fractured right fourth, fifth, and 
sixth ribs should be formally adjudicated by the RO (based on 
the December 1994 claim).  This is referred to the RO for 
appropriate action.  

Further, in June 1997 and April 1998, the veteran submitted 
what appear to be claims for retroactive benefits based on 
unemployability.  This is also referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Because the evidence of record reflects that the veteran 
had an in-service back injury, diagnoses reflecting current 
back disability, and an assessment suggesting a nexus between 
current back problems and service, the veteran's claim for 
service connection for a back disability is, at least, 
plausible.

2.  In an August 1986 decision, the Board denied service 
connection for a psychiatric disorder.  The veteran's 
subsequent application to reopen a claim for service 
connection for a psychiatric disorder was denied by the Board 
in February 1988.  

3.  Evidence associated with the file subsequent to the 
February 1988 Board decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had a psychiatric disorder in 
service or within a year of his separation from service, is 
cumulative and redundant, and as such is not so significant 
that it must be considered (with the other evidence of 
record) to fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The Board's February 1988 decision is final.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1100 
(1999).

3.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a low back 
disability.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  Rather, it 
is a plausible claim, properly supported with evidence.  Epps 
v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran and his representative contend, in substance, 
that the veteran suffers from a low back disability that 
resulted from the veteran's involvement in an automobile 
accident in March 1980.  A March 1980 summary of 
hospitalization report from Frederick Memorial Hospital, Inc. 
(Frederick Memorial) indicates that the veteran was admitted 
there subsequent to the accident and that he suffered, among 
other things, a crush chest injury with multiple fractured 
ribs on the right, a hemothorax, pneumothorax, and a 
concussion.  A back injury is not noted in this report.  
However, clinical records from Frederick Memorial indicate 
that during his admission, the veteran complained of mid back 
pain.  

Further, service medical records reflect that the veteran was 
seen in April 1991 with tenderness in the low back region and 
palpable muscle spasm, and that he was diagnosed with 
recurrent "LBS" (low back spasm ?).  The March 1980 
accident was mentioned in the report of this treatment.  The 
veteran was again seen with similar complaints and possible 
low back muscle spasm in June 1981.   

Recent evidence reflects that, for the purpose of a well-
grounded analysis, the veteran currently suffers from a back 
disability.  Specifically, the report of a February 1998 
examination notes a diagnosis of "residuals from history of 
fracture over the posterior aspect of the rib cage and 
residual chronic back pain."  X-rays of the thoracic spine 
taken in conjunction with this examination showed possible 
mild scoliosis.  It is noted that complaints and diagnoses of 
low and mid back pain are noted in several VA outpatient 
treatment records associated with the record.  

The Board finds that the above evidence demonstrates, for the 
purpose of a well-grounded analysis, that the veteran 
currently suffers from a back disability and that he injured 
his back in service.  

The Board finds that the nexus requirement (i.e. nexus 
between the veteran's period of service and his current back 
condition) needed, in order to make a claim well grounded, is 
also met with respect to this claim.  Although it is pretty 
clear that the examiner who diagnosed the veteran with 
"residuals from history of fracture over the posterior 
aspect of the rib cage and residual chronic back pain" did 
not review the veteran's claims folder (possibly because it 
was unavailable), the history of fractured ribs is 
substantiated by the record.  Therefore, the "residual 
chronic back pain" portion of the diagnosis - again, for the 
purpose of a well-grounded analysis - sufficiently 
establishes a nexus.  The Board also notes that in November 
1982 the veteran was diagnosed with a lumbar strain, and it 
appears that this diagnosis was based in part on the history 
of the automobile accident given by the veteran. 

Hence, the criteria for establishing the claim as plausible 
have been met.  See Epps; Savage; King.  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for a back 
disorder. 

However, for reasons set out in the REMAND, below, further 
development is required to comply with the duty to assist 
doctrine prior to further appellate review.  See 38 U.S.C.A. 
§ 5107 (West 1991).


II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

As noted, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  
For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, i.e. one year for a 
psychosis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1999).

In January 1984, the veteran's initial claim for service 
connection for a psychiatric disorder was received by the RO.  
Ultimately, in an August 1986 decision the Board denied this 
claim, noting that the evidence, including the veteran's 
service medical records, showed that the veteran suffered 
from a personality disorder and not a psychiatric disorder 
(including a psychosis), and that personality disorders were 
not disabilities for VA compensation purposes.  The Board 
also noted that the evidence indicated that the veteran 
suffered from alcoholism, but that this was due to his own 
willful misconduct, and as such, service connection could not 
be established for this condition. 

The Board notes that a review of the service medical records, 
including the June 1981 report from the Medical Board, indeed 
shows that the veteran was diagnosed with and treated for a 
mixed personality disorder, and was shown to suffer from 
alcoholism, but that he was never diagnosed with a 
psychiatric disorder.  It appears that because of these 
problems, the veteran was discharged from service.  The 
service medical records were the only relevant evidence of 
the record at the time of this Board decision.  

In a statement dated in January 1987, the veteran again 
asserted a claim for service connection for a psychiatric 
disorder, and in a February 1988 decision, the Board found 
that, essentially, new and material evidence (new factual 
basis) had not been submitted warranting service connection 
for a psychiatric disorder.  It was noted that the evidence 
of record which was not before the Board in August 1986 
consisted of the report of a November 1985 psychiatric 
evaluation conducted for the State of Pennsylvania by J. 
Nichols, M. D., and that this report indicated that mental 
status examination suggested "paranoid schizophrenia, 
chronic, with a paranoid personality and drug abuse to be 
ruled out."  Essentially, the Board found that this 
evidence, which demonstrated that the veteran carried a 
diagnosis of schizophrenia, did not show that a psychosis was 
present during the his service or within one year of his 
separation from service, and as such, did not present a new 
factual basis warranting entitlement to service connection 
for a psychiatric disorder.

The August 1986 and February 1988 Board decisions are final 
decisions, and are not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100.  If, however, "new and material" 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999).

In January 1995, the RO received outpatient treatment records 
that were construed to be an informal application to reopen 
the claim for service connection for a psychiatric disorder.  
In April 1995, the RO denied this petition to reopen the 
claim, and this appeal ensued.

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the Board decision dated in February 1988.  
Evans.

The evidence associated with the claims folder since the 
February 1988 decision includes VA and private medical 
records, some of which pre-dated that decision.  Service 
personnel records associated with the record consist of 
performance appraisals that indicate that the veteran 
received favorable evaluations while in service.  There are 
no references to any medical, to include psychiatric, 
problems in these records.

Records from the Pottsville Hospital (Pottsville) reflect 
that the veteran was treated there in July 1984 for anxiety.  
VA outpatient treatment records indicate that the veteran was 
diagnosed with a mixed personality in December 1984.  

A December 1985 psychological report drafted by Ellen Platt, 
M.A. for the State of Pennsylvania by indicates that Ms. 
Platt saw the veteran two years prior, at which time he was 
suspicious of being overheard, thought people were talking to 
him, and thought he could hear people's thoughts.  She 
indicated that the veteran had a thought disorder.  A 
September 1985 outpatient treatment record from the Milton S. 
Hershey Medical Center Hospital indicates that the veteran 
expressed paranoid ideation, but denied depression and 
suicidal thoughts.  The report indicates that the veteran was 
hospitalized about five years ago for "confusion."  This 
report notes a diagnosis of rule out paranoid schizophrenia.  

In January 1986, the veteran was admitted to a VA hospital 
because of difficulty concentrating and auditory 
hallucinations.  His service history of personality problems 
and alcoholism were noted, he was treated with medication, 
and left the hospital about five days later without 
authorization.  

In September 1987, he was admitted to Pottsville with 
paranoid delusions and because of threatening behavior.  At 
that time, was diagnosed with schizophrenia, paranoid type, 
and was transferred to a VA hospital.  The summary report 
from the VA hospital indicates that the veteran presented 
with numerous problems, including auditory hallucinations and 
paranoid ideations, and that he was restrained and treated 
with medication.  He symptoms appear to have eventually 
subsided to the point where he was discharged in February 
1988 with diagnoses of a schizophrenic disorder, 
undifferentiated type, history of alcohol dependence, and a 
mixed personality disorder. 

VA outpatient treatment records indicate that the veteran was 
followed by the mental health clinic in 1989 and 1990, and 
complained of such things as auditory hallucinations, 
depression, anger, leg tremors, and that people were 
following him.  A diagnosis of schizophrenia is noted in an 
April 1990 record.  In August 1992, a VA physical evaluation 
was accomplished, and the veteran was again diagnosed with 
schizophrenia; at the time, he denied hallucinations, and 
suicidal and homicidal ideation.  

A VA social survey was conducted in October 1993, the report 
of which indicates that the veteran had last been 
hospitalized in February 1988, carried a diagnosis of 
schizophrenia, and continued to hear voices even when 
medicated.  It was noted that he no longer drank alcohol, and 
was willing to participate in a therapeutic program.  

In an October 1993 letter, a VA psychiatrist (the Chief of 
Outpatient Psychiatry Services) stated that the veteran was 
receiving treatment at their clinic for schizophrenia, and 
was greatly disabled, taking the maximum amount of medication 
but still suffering from symptoms.  This doctor indicated 
that they (the letter was also signed by the social worker 
who surveyed the veteran that same month) would "like [the 
veteran's] claim...reopened to see if there may have been signs 
of his schizophrenia while in the service which may have been 
misinterpreted as a personality disorder."

VA outpatient treatment records dated in 1994 reflect the 
veteran's continued treatment by the mental health clinic, 
that he continued to complain of hearing voices, and 
continued taking medication.  Clinic records reflect that the 
veteran's schizophrenia was stable and in remission at the 
time.  According to the report of another VA social survey 
conducted a few days later, the veteran reported hearing 
voices, and that he had trouble establishing "closeness."  
Outpatient treatment records refect that in May 1995 the 
veteran reported that his sleep was impaired and that the 
voices he heard were not as loud as they had been.  In 
November 1995, the veteran complained of hearing other 
people's thoughts, and was again diagnosed with 
schizophrenia.  

In June 1996, the veteran was admitted to a VA psychiatric 
ward due to the manifestations of his schizophrenia, to 
include feeling numbness about his head and experiencing 
visual hallucinations.  Apparently, in the months leading up 
to this admission, the veteran had not been taking his 
medication and had not attended treatment at the health 
clinic.  He was discharged the following day with a diagnosis 
of paranoid schizophrenia; the examiner noted that the 
veteran's symptoms included probable somatic hallucinations, 
and flat and inappropriate affect.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a psychiatric disorder.  This evidence 
is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  The newly submitted 
medical evidence simply shows that the veteran is currently 
and has been diagnosed as suffering from schizophrenia, a 
diagnosis that was also documented in the evidence of record 
at the time of the February 1988 decision.  This evidence 
does not, however, demonstrate that the veteran's 
schizophrenia, a psychosis, is in any way related to service 
(to include the veteran's personality disorder diagnosed in 
service), or that such disorder became manifest to any degree 
within a year of the veteran's separation from service.  
While a VA psychiatrist essentially expressed curiousity as 
to whether, if the veteran's claim were reopened, there were 
signs of schizophrenia in service that were misdiagnosed, 
neither he nor any other physician has offered any opinion 
suggesting that such was the case.  Finally, the Board points 
out that any lay statements made by the veteran to the effect 
that he suffers from a psychiatric disorder as a result of 
his service are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the Board's February 
1988 decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that any 
psychiatric disorder, to include the veteran's current 
schizophrenia, was either incurred or aggravated during his 
period of active duty service, or became manifest to a 
compensable degree - or at all - within a year of his 
service.  As such, none of the evidence is new and material 
for the purpose of reopening the claim.  The Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence elements necessary to complete his 
application to reopen his claim for service connection for a 
psychiatric disorder have been met.  Id; 38 U.S.C.A. § 5103 
(West 1991); Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in a December 1998 
action (a supplemental statement of the case), the RO also 
referred to a third criterion (formerly considered by the 
Board in accordance with the Court's case law) that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that there was no such legal requirement.  Although the 
RO's actions do not appear to have been prejudicial to the 
veteran (since no new and probative evidence, as defined 
under 38 C.F.R. § 3.156, has been submitted), as a 
precautionary measure, the Board previously remanded this 
issue so the RO could specifically address it without the 
"reasonable possibility" prong.  This was done, as 
reflected in an August 1999 supplemental statement of the 
case, and as such, it is clear that any prejudice to the 
veteran was eliminated.




ORDER

As evidence of a well-grounded claim for service connection 
for a back disability has been presented, the appeal is 
granted to this extent.

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for a psychiatric 
disorder is denied.


REMAND

As determined above, the veteran's claim of entitlement to 
service connection for a back disability is well grounded, 
and as such, VA is under a statutory duty to assist the 
veteran with the development of evidence pertinent to this 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, the veteran and his representative claim that 
the veteran's involvement in a automobile accident in March 
1980 while in service.  Also noted above, records from 
Frederick Memorial indicate that the veteran was admitted 
there in March 1980 subsequent to an automobile accident and 
was treated for fractured ribs, a hemothorax, pneumothorax, 
and a concussion, among other things, and that he complained 
of back pain during this admission (a diagnosis of a back 
disability was not made at that time).  The veteran also 
complained of back pain on a few occasions during the 
remainder of his service period, and was seen with muscle 
spasms.  

Further, during a July 1982 VA examination the veteran 
complained of back pain since the accident, was diagnosed 
with a lumbar strain during outpatient treatment in November 
1982, and was diagnosed with chronic low back pain on 
examination in August 1983.  Several other VA outpatient 
treatment records also note the complaints and diagnoses of 
low and mid back pain.  Finally, as noted, in February 1998, 
the veteran was diagnosed with  "residuals from history of 
fracture over the posterior aspect of the rib cage and 
residual chronic back pain," and X-rays of the thoracic 
spine taken in conjunction with this examination showed 
possible mild scoliosis. 

While the above evidence is sufficient to "well ground" the 
claim, further development is needed prior to addressing it 
on the merits.  Specifically, the Board finds that a more 
thorough VA orthopedic examination is needed in order to 
ascertain the precise nature of the disability affecting the 
veteran's low back, and for a definitive medical opinion as 
to whether any such disability is, in fact, related to 
service.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  After associating with the claims 
file all outstanding records of pertinent 
medical treatment, the RO should schedule 
the veteran to undergo a VA orthopedic 
examination to determine the nature and 
extent of all current back disability.  
All tests and studies deemed necessary by 
the examiner should be accomplished, and 
all clinical findings reported in detail.  
The claims folder must be made available 
to, and be reviewed by, the examiner.  
With respect to each back disability 
diagnosed, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that such disability is the 
result of the automobile accident in 
service or is otherwise related to 
service.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

2.  After completion of the foregoing, 
and any other development deemed 
warranted, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a back disability on the 
merits, taking into consideration all 
relevant evidence and all pertinent legal 
authority.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






